TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 21, 2014



                                     NO. 03-13-00285-CV


                       Texas Comptroller of Public Accounts, Appellant

                                                v.

              Walker Electric Company, LLC; Walker's Electric Company;
        Walkers Electric Company; Calvin G. Walker; and Stacy Walker, Appellees




          APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
           REVERSED AND DISMISSED -- OPINION BY JUSTICE FIELD




This is an appeal from the interlocutory order signed by the trial court on April 8, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s interlocutory order. Therefore, the Court reverses the trial court’s order denying the

appellant’s plea to the jurisdiction and renders judgment dismissing the appellees’ claims for

want of jurisdiction. The appellees shall pay all costs relating to this appeal, both in this Court

and the court below.